                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    SHAWAN ISHMILL SPRAGANS, 97633-011,                  Case No. 18-cv-06326-CRB (PR)
                                   7                   Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   8            v.

                                   9    GREGORY J. AHERN, et al.,
                                  10                   Defendant(s).

                                  11          On February 12, 2019, the court dismissed plaintiff’s complaint for damages under 42

                                  12   U.S.C. § 1983 with leave to amend to allege specific facts in support of a claim of use of excessive
Northern District of California
 United States District Court




                                  13   force under the Eighth or Fourteenth Amendment, if possible. The court made clear that failure to

                                  14   file a proper amended complaint within 28 days would result in the dismissal of this action.

                                  15          On February 14, 2019, plaintiff filed a notice of change of address.

                                  16          On February 19, 2019, the court sent a copy of its February 12, 2019 order of dismissal

                                  17   with leave to amend to plaintiff at his new address. And because the order came back as

                                  18   undeliverable without a prisoner number, the court again on March 1, 2019 sent a copy of its

                                  19   February 12, 2019 order of dismissal with leave to amend to plaintiff at his new address, which

                                  20   this time included plaintiff’s new prisoner number above.
                                              More than 28 days have passed since the court on March 1, 2019 re-sent a copy of its
                                  21
                                       February 12, 2019 order of dismissal with leave to amend to plaintiff at his new address; however,
                                  22
                                       plaintiff has not filed an amended complaint or sought an extension of time to do so. This action
                                  23
                                       accordingly is DISMISSED without prejudice. The clerk is directed to close the case.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: April 10, 2019
                                  26
                                                                                       ______________________________________
                                  27
                                                                                       CHARLES R. BREYER
                                  28                                                   United States District Judge
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SHAWAN ISHMILL SPRAGANS,
                                   7                                                          Case No. 3:18-cv-06326-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        GREGORY J. AHERN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on April 10, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Shawan Ishmill Spragans ID: 97633-011
                                       USP Florence - High
                                  21   U.S. Penitentiary
                                       P.O. Box 7000
                                  22   Florence, CO 81226
                                  23

                                  24   Dated: April 10, 2019
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          2
